DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: object identifier obtaining unit and object obtaining unit in claim 8, as well as screen generating unit in claim 11 and virtual file modification unit in claims 11-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically instant specification page 7, ¶33 recites hardware and software units, therefore the various “units” recited in the claims are being interpreted to denote hardware, software or a combination of the two.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2019/0370362 to Mainali.


With regard to independent claim 8,
	Mainali teaches an apparatus for managing a virtual file, the apparatus comprising: 
	an object identifier obtaining unit for obtaining an object identifier for distinguishing objects, wherein the object includes at least one of a virtual file or a virtual folder (Mainali: ¶0052 – object identifier for distinguishing objects in a hierarchical namespace. See ¶0155 – discussion of virtual nodes indicating parent-child relationship between file system objects, i.e. “at least one of a virtual file or a virtual folder”. Examiner notes that the term unit is afforded such broadest reasonable interpretation to denote being implemented in hardware, software or a combination of the two.); and 
	an object obtaining unit for obtaining an object based on the obtained object identifier (Mainali: ¶0159 – client uses an identifier to access an object. See above citations directed to object identifier. Examiner notes that the term unit here is also being afforded such broadest reasonable interpretation to denote its implementation in hardware, software or a combination of the two.), 
	wherein the object identifier is a virtual path of the object having the object identifier. (Mainali: ¶0052 – object identifier for distinguishing objects’ paths in a hierarchical namespace. See ¶0155 – discussion of virtual nodes indicating parent-child relationship between file system objects and their paths, as is also discussed in ¶0125. See also above citations directed to access to an object through use of its identifier.)


With regard to dependent claim 9, which depends upon independent claim 8,
	Mainali teaches the apparatus of claim 8, 
	wherein when there is no object of a higher structure including the object having the object identifier, the virtual49 122823-5028-USpath is a name of the object having the object identifier. (Mainali: ¶0118 – path 1 of fig. 9 denoted by its own identifier from the root. See also above citations directed to hierarchy, identifiers.)

With regard to dependent claim 10, which depends upon independent claim 8,
	Mainali teaches the apparatus of claim 8, 
	wherein when there is an object of a higher structure including the object having the object identifier, the virtual path includes a name of the object having the object identifier, a name of the object of the higher structure, and a relationship between the object having the object identifier and the object of the higher structure. (Mainali: ¶0118 – path3 of fig. 9 is denoted through its relationship with path2 in the hierarchical structure. See also above citations directed to hierarchy, identifiers.)

With regard to dependent claim 11, which depends upon independent claim 8,
	Mainali teaches the apparatus of claim 8, 
	wherein the apparatus further comprises: 
	a screen generating unit for generating a virtual folder screen based on the obtained object (Mainali: ¶0360 – display device is a screen generating unit. See ¶0159 – client uses an identifier to access an object. See also above citations directed to object identifier. Examiner notes that the term unit here is also being afforded such broadest reasonable interpretation to denote its implementation in hardware, software or a combination of the two.); and 
	a virtual file modification unit for modifying a virtual file requested to be modified based on the generated virtual folder screen. (Mainali: ¶0053 – map entries are modified to reflect data changes in physically stored system objects. See also above citations directed to virtual paths. Examiner notes that the term unit here is also being afforded such broadest reasonable interpretation to denote its implementation in hardware, software or a combination of the two.)

With regard to dependent claim 12, which depends upon dependent claim 11,
	Mainali teaches the apparatus of claim 11, 
	wherein the virtual file modification unit further performs modifying a real file or a virtual file having an identical file unique identifier as the virtual file requested to be modified to be identical to the virtual file requested to be modified. (Mainali: ¶0053 – map entries are modified to reflect data changes in physically stored system objects. See also above citations directed to virtual paths. Examiner notes that the term unit here is also being afforded such broadest reasonable interpretation to denote its implementation in hardware, software or a combination of the two.)



With regard to dependent claim 13, which depends upon dependent claim 11,
	Mainali teaches the apparatus of claim 11, 
	wherein the virtual file modification unit further performs changing a file unique identifier of the virtual file requested to be modified into a file unique identifier different from the file unique identifier. (Mainali: ¶0053 – map entries are modified to reflect data changes in physically stored system objects. See also above citations directed to virtual paths. Examiner notes that the term unit here is also being afforded such broadest reasonable interpretation to denote its implementation in hardware, software or a combination of the two. See also different kinds of identifiers shown in the respective mappings of figs. 8 and 9 as described in ¶0118. Examiner further notes that in addition to a hierarchical identifier being “different” from flat identifiers, the modification of a given identifier in the mapping described in ¶0053 would likewise be “different” following modification.)

With regard to dependent claim 14, which depends upon dependent claim 11,
	Mainali teaches the apparatus of claim 11, 
	wherein the apparatus further comprises a virtual folder modification unit for modifying a virtual folder including the virtual file requested to be modified. (Mainali: ¶0157 – updating virtual nodes. See also ¶0053 – map entries are modified to reflect data changes in physically stored system objects, as well as above citations directed to unit and virtual “folder”, hierarchy.)


	Claims 1-7 are each similar in scope to claims 8-14 respectively and are each rejected under a similar respective rationale.

	Claim 15 is similar in scope to claim 8 and is being rejected under a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2015/0012571 to Powell for file system virtualization
	-US Pre-Grant Publication 2022/0035574 to Cain for performance metric monitoring in virtualized file systems
	-US Pre-Grant Publication 2021/0096958 to Kumar for snapshotting data blocks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157       

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157